            Case 1:18-cv-07658-PKC Document 18 Filed 11/20/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 TAKE-TWO INTERACTIVE SOFTWARE, INC.                      Case No.: 18-cv-07658 (PKC)

                        Plaintiff,                                  ECF Case

        v.
                                                          DECLARATION IN SUPPORT OF
 JHONNY PEREZ                                             PLAINTIFF TAKE-TWO
                                                          INTERACTIVE SOFTWARE, INC.’S
                        Defendant.                        REQUEST FOR CERTIFICATE OF
                                                          DEFAULT



       I, Dale M. Cendali, declare as follows:

       1.       I am a partner at the law firm of Kirkland & Ellis LLP, counsel of record for

Plaintiff Take-Two Interactive Software, Inc. (“Take-Two”) in the above-captioned matter. I am

licensed in the State of New York and admitted to practice before this Court.

       2.       I submit this declaration pursuant to Rule 55.1 of the Local Rules of the United

States District Courts for the Southern and Eastern Districts of New York in support of Take-

Two’s Request for a Certificate of Default against Defendant Jhonny Perez (“Mr. Perez”). I

have personal knowledge of the facts stated in this declaration and am competent to testify to the

following statements if called upon to do so.

       3.       This action was commenced on August 22, 2018 with the filing of the Summons

and Complaint. Dkt. Nos. 1, 3.

       4.       On September 18, 2018, Mr. Perez was served personally with a copy of the

Complaint, Exhibits 1–3 thereto, and the Summons, and proof of service was filed on

September 26, 2018. Dkt. No. 14.
Case 1:18-cv-07658-PKC Document 18 Filed 11/20/18 Page 2 of 2
